Case 1:21-cv-00551-ABJ Document 1-2 Filed 03/01/21 Page 1 of 2

IS-44 (Rev. 11/2020 DC)

CIVIL COVER SHEET

\

 

I. (a) PLAINTIFFS{ 1) mene ant)

‘Betty Tane Ayers

c
(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF fe T5555

(EXCEPT IN U.S. PLAINTIFF CASES)

9

DEFENDANTS ( Kesind ts J a
Febedt Lhe Mente. Wi King John Boberts Glue
Nee etal cea Sie  Xennala Devi Rens,
Lea cia & los; “hd listeel Ging IrSSMe nud
COUNTY OF RESIDENCE OF FIRSTLISTED DEFENDANT__j/ Co |

CIN TS: PL AINTIFEC 4 CRC ANT Vi

 

 

(c) ORNs Ss (FIRMNAME, ADDRESS, AND TELEPHONE NUMBER)
bey Jene AY 4D) v mw S@
ibd tczde Lene
Coll Ree 74 396% SUS-243. Sa1y

 

“" Case: 1:21-cv-00551
Assigned To : Jackson, Amy Berman
Assign. Date : 3/1/2021
Description: Pro Se Gen. Civ. (F-DECK)

 

II. BASIS OF JURISDICTION
(PLACE AN x IN ONEBOX ONLY)

© | U.S. Govemment
Plaintiff

O 2 U.S. Guvernment
Defendant

O 3 Federal Question
(U.S. Government Not a Party)

O 4 Diversity
(Indicate Citizenship of

Parties in item 111)

 

PLAINTIFF ANDONE BOX FOR DEFE
PIF

Citizen of this State

Citizen of Another State

Citizen or Subject ofa
Foreign Country

IT. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x INONE BOX FOR

NDANT) FOR DIVERSITY CASESONLY!

DFT PIF DFT
oO | O 1 Incorporated or Principal Place O 4 O 4
of Business in This State
oO 2 O 2 Incorporated and Principal Place Oo 5 O 5
of Business in Another State
3 3
O O Foreign Nation © 6 O 6

 

IV. CASE ASSIGNMENT AND NATURE OF SUIT

(Place an X in one category, A-N, that best represents your Cause of

Action and one in a corresponding Nature of Suit)

 

O A. Antitrust

[]410 Antitrust

 

© B. Personal Injury/
Malpractice

[—] 310 Airplane

[_] 315 Airplane Product Liability

[] 320 Assault, Libel & Slander

CC 330 Federal Employers Liability

[1340 Marine

(-] 345 Marine Product Liability

| 350 Motor Vehicle

CJ 355 Motor Vehicle Product Liability

[1] 360 Other Personal Injury

CJ 362 Medical Malpractice

[1] 365 Product Liability

(7) 367 Health Care/Pharmaceutical
Personal Injury Product Liability

[J 368 Asbestos Product Liability

 

Oc. Administrative Agency

Review

[1] 151 Medicare Act

Social Security
[J 861 HIA (1395ff)

[J 862 Black Lung (923)

[_] 863 piwc/pIww (405@))
[7] 864 SSID Title XVI

[-] s65RsI (405(g))

Other Statutes

[_] 891 Agricultural Acts

[__] 893 Environmental Matters
C_] 890 Other Statutory Actions (If

Administrative Agency is
Involved)

O D. Temporary Restraining
Order/Preliminary
Injunction

Any nature of suit from any category

may be selected for this category of

case assignment.

*(If Antitrust, then A go verns)*

 

O E. General Civil (Other)

OR

Z
oO F. Pro Se General Civil

 

Real Property

CJ 210 Land Condemnation
[] 220 Foreclosure

[_] 230 Rent, Lease & Ejectment
[J 240 Torts to Land

[_} 245 Tort Product Liability
[-} 290 All Other Real Property

Eersonal Property

(_]370 Other Fraud

C_]371 Truth in Lending

[]380 Other Personal Property
Damage

CI] 385 Property Damage

 

 

Bankruptcy
[J 422 Appeal 27 USC 158
(J 423 Withdrawal 28 USC 157

Pri Petiti
[1535 Death Penalty
540 Mandamus & Other
L_] 550 civil Rights
Cc) 555 Prison Conditions
560 Civil Detainee — Conditions
of Confinement

! Rights

820 Copyrights

Ex 830 Patent

835 Patent — Abbreviated New
| Drug Application

CC] 840 Trademark

880 Defend Trade Secrets Act of
2016 (DTSA)

Pro

Federal Tax Suits

[_] 870 Taxes (US plaintiff or
defendant)

(7 871 IRS-Third Party 26 USC
7609

Forfeiture/Penalty
[_] 625 Drug Related Seizure of

Property 21 USC 881
[[] 690 Other

Other Statutes

[_] 375 False Claims Act

(__] 376 Qui Tam (31 USC
3729{a))

Cc) 400 State Reapportionment

[_] 430 Banks & Banking

[J 450 Commerce/ICC Rates/etc

[__] 460 Deportation

[_] 462 Naturalization
Application

 

 

[J 465 Other Immigration Actions

[-"] 470 Racketeer Influenced
& Corrupt Organization

CO 480 Consumer Credit

| 485 Telephone Consumer
Protection Act (TCPA)

[] 490 Cable/Satellite TV

[] 850 Securities/Commodities/
Exchange

[1] 896 Arbitration

[7] 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

[J 950 Constitutionality of State
Statutes

890 Other Statutory Actions

(if not administrative agency
review or Privacy Act)

 

 

af)

 

 
Case 1:21-cv-00551-ABJ Document 1-2 Filed 03/01/21 Page 2 of 2

 

© G. Habeas Corpus/ O H. Employment O 1. FOIA/Privacy Act © J. Student Loan
2255 Discrimination
(__] 530 Habeas Corpus — General C7) 442 Civil Rights - Employment [1] 895 Freedom of Information Act [152 Recovery of Defaulted
[J 510 Motion/Vacate Sentence (criteria: race, gender/sex, [1] 890 Other Statutory Actions Student Loan
[7] 463 Habeas Corpus - Alien national origin, (if Privacy Act) (excluding veterans)
Detainee discrimination, disability, age,

religion, retaliation)

 

*(If pro se, select this deck)* “(If pro se, select this deck)*
© K. Labor/ERISA © L. Other Civil Rights O M. Contract © N. Three-Judge
(non-employment) (non-employment) Court
C110 Insurance
{_] 710 Fair Labor Standards Act (1441 Voting (if not Voting Rights C-J120 Marine [_] 441 Civil Rights - Voting
(J 720 Labor/Mgmt. Relations Act) [J 130 Miller Act (if Voting Rights Act)
[_] 740 Labor Railway Act ["]443 Housing/Accommodations [1140 Negotiable Instrument
[J 751 Family and Medical [1440 Other Civil Rights [1150 Recovery of Overpayment
Leave Act [1445 Americans w/Disabilities — & Enforcement of
CJ 790 Other Labor Litigation Employment Judgment
CJ 791 Empl. Ret. Inc. Security Act [1446 Americans w/Disabilities — (4153 Recovery of Overpayment
Other of Veteran’s Benefits
[]448 Education [] 160 Stockhotder’s Suits

| 190 Other Contracts
[1 195 Contract Product Liability

 

 

 

 

Cc] 196 Franchise
V. ORIGIN
1 Original oO 2 Removed oO 3 Remanded oO 4 Reinstated O 5 Transferred oO 6 Multi-district oO 7 Appeal to O 8 Multi-district
Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation —
Court Court district (specify) from Mag. Direct File
Judge

 

VI. CAUSE OF ACTION (CITE THE US, CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)

iSU9° O 235 Lend ASK Tireasn cad Sect hiv Cans (eect 5 hack o/ Veter || lecle Corhtten ver

 

 

 

 

 

 

 

CAS kAay
VII. REQUESTED IN CHECK IF THIS IS A CLASS DEMAND $ Check YES only if demanded in complaint
COMPLAINT ACTION UNDERF.RCP. 23 JURY DEMAND: yest] noL_|
VII. RELATED CASE(S) (Sce instruction) YES C7 NO Ifyes, please complete related case form
IF ANY _ fo
a A UYU,
pate: A 26 KOR SIGNATURE OF ATTORNEY OF RECORD A pepe rN hey Jf ehJb OY Se
eee i Lys = a dé ——

 

 

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papersas required
by law, exceptas provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently,a civil cover sheet is submitted to the Clerk of Court foreach civil complaint filed,
Listed below aretips for completing the civil covershcet. These tips coincide with the Roman Numerals on the cover sheet.

L COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
of Washington, DC, 88883 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiffis outside the United States.

Il. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section II.

IV. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you seleci that best
represents the pomary cause of action found in your complaint, You muy select only one category. You mustalso select one corresponding
nature of suit found underthe category of the case.

VI. CAUSE OF ACTION: Cite the U.S. Civil Statute underwhich youare filing and wnte a brief statement of the primary cause.

VIII. RELATED CASE(S), IF ANY: Ifyou indicated that thereis a related case, you must complete a related case form, which may be obtained from
the Clerk’s Office.

Because of the need for accurate and complete informa tion, you should ensure the accuracy of the information provided prior to signing the form.
